DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to response received Feb. 9, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fenqi Meng on March 2, 2021.
2.	The application has been amended as follows: 


1.	(Currently Amended)	A system for a vehicle, comprising:
a controller, configured to 
send a first route planned for the vehicle to a server; 
send group preference data to the server to cause the server to link the vehicle to groups including other vehicles consistent with the group preference data, wherein the group preference data is indicative of a part of the first route such that the groups include a group of vehicles having one or more second routes overlapping with the first route for at least a predefined amount; and 
responsive to receiving a response link from the server acknowledging receipt of the group preference data, communicate multiple messages between the vehicle and the other vehicles determined by the server to be in the group of vehicles having one or more second routes.
12. 	(Currently Amended)	A server, comprising:
a processor programmed to
receive a first route planed for a vehicle of a plurality of vehicles, 
responsive to group preferences received from the 
responsive to receiving a message sent fromthe vehicle, forward the message to members of a group to which the vehicle is linked, wherein the group preferences are indicative of a plurality of routes associated with the plurality of vehicles having at least a predefined amount of overlap between the first route and the plurality of routes.
19. 	(Currently Amended)	A method for a vehicle 



sending a first route planned for the vehicle to a server; 
sending group preference data to the server to cause the server to link the vehicle to groups including other vehicles consistent with the group preference data, wherein the group preference data is indicative of a part of the first route such that the groups include a group of vehicles having one or more second routes overlapping with the first route for at least a predefined amount; and 
responsive to receiving a response link from the server acknowledging receipt of the group preference data, communicating multiple messages between the vehicle and the other vehicles determined by the server to be in the group of vehicles having one or more second routes.
3.	Claims 1-20 are allowable over prior art of record.
4.	The prior art of record does not teach neither singly nor in combination the claimed limitations “responsive to receiving a response link from the server acknowledging receipt of the group preference data, communicate multiple messages between the vehicle and the other vehicles determined by the server to be in the group of vehicles having one or more second routes” as in claims 1-20.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663